Citation Nr: 0306916	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam with conditions of service involving duty or 
visitation in Vietnam.  

2.  The veteran is not shown to have been exposed to an 
herbicide agent during service, and his diagnosed diabetes 
mellitus Type II is not shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

Diabetes mellitus Type II was not incurred in or aggravated 
by active military service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(29), 1110, 1112, 
1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159.  The Board finds that the requirements under 
the new laws and regulations have been substantially met.  In 
correspondence dated in July 2001, the RO advised the veteran 
of what the evidence must show to establish entitlement to 
service connected compensation benefits and what information 
or evidence was still needed from him.  The RO also detailed 
VA's duty to assist him in obtaining evidence for his claim.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied as set forth in the November 2001 rating decision 
and May 2002 Statement of the Case (SOC).  The SOC provided 
the veteran with actual notice of the laws and regulations of 
the VCAA and the division of responsibilities between VA and 
the veteran.  The SOC also provided the veteran with notice 
of the laws and regulations for both presumptive and direct 
service connection as well as notice of the regulation 
pertaining to claims based on service in Vietnam.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained the veteran's service medical records and 
personnel records.  The RO also obtained VA treatment records 
identified by the veteran.  In September 1996, the Assistant 
General Counsel provided an opinion to the Acting Director of 
Compensation and Pension Service, in which Counsel concluded 
that the phrase "[s]ervice in the Republic of Vietnam" as 
used in section 3.307 (a)(6)(iii), did not include veterans 
who served aboard ships off the coast of Vietnam whose 
service did not involve duty or visitation in the Republic of 
Vietnam.  The RO obtained deck logs on the U.S.S. Herbert J. 
Thomas (DD 833) from the Textual Archives Services Division, 
National Archives at College Park.  Lastly, the veteran 
presented testimony at a travel board hearing in April 2002.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the veteran for obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board will proceed with appellate review.

The veteran contends that he was exposed to Agent Orange 
while serving on board the USS Rogers (DD876) and USS Herbert 
J. Thomas (DD833) during the Vietnam War.  To demonstrate 
that he was in close proximity with the shores of the 
Republic of Vietnam during spraying activity, he maintains 
that while on board the USS Rogers, his unit shelled North 
Vietnam from 300 yards off the coast for a period of six 
months.  While on board the USS Herbert J. Thomas, he 
maintains that his unit shelled North Vietnam for a period of 
seven months.  In November or December 1968, he maintains 
that the USS Herbert J. Thomas went approximately seven miles 
up the Saigon River, and shelled that area in support of U.S. 
ground troops for about a week.  In testimony the veteran 
presented at a travel board hearing in December 2002, the 
veteran further indicated that the USS Rogers was 50 to 100 
yards off the coast of Chu Lai, during which time he 
witnessed a plane spray Agent Orange and later observed that 
leaves had fallen off the timber.  He maintained that an air 
current came off the land and that he could smell and taste 
the herbicide.  The veteran also maintained that helicopters 
landed on the ship and that he touched the helicopters and 
shook hands with the men who flew the helicopters.  The 
veteran also testified that while on board the USS Herbert J. 
Thomas and during its tour along the Saigon River, his 
sleeping quarters were located in the area of the ship that 
was not pressurized.  His duties also required him to work 
outside the ship for lengthy periods.  The veteran submitted 
his cruise book and an internet article associated with the 
claims file noted that Vung Tau was an old port located 125 
km southeast of Ho Chi Minh City.  

In order to establish service connection on a presumptive 
basis, the veteran must show (1) that he has the requisite 
type of service in the Republic of Vietnam, (2) that he 
currently suffers from a specific disease process enumerated 
under the regulation, and (3) that the current disease 
process manifested itself within the time period set by 
regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.313. 

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  The VA General 
Counsel has determined that the regulatory definition 
requires that an individual actually have been present within 
the boundaries of the Republic.  VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Id.  Service on a deep water naval vessel in waters 
off the shore of the Republic of Vietnam, without proof of 
actual duty or visitation in the Republic of Vietnam, does 
not constitute service in the Republic of Vietnam.  Id. 

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal.  
VA treatment records show that the veteran has been diagnosed 
with diabetes mellitus Type II, a disease process enumerated 
under 38 C.F.R. § 3.309(e).  Service personnel records show 
that the veteran served on board the USS Rogers (DD876) from 
August 1965 to October 1966 and served on board the USS 
Herbert J. Thomas (DD833) from February 1967 to December 
1968.  The evidence of record, however, including the 
veteran's statements and testimony as described above, does 
not show that the veteran had actual duty in or that he 
visited the Republic of Vietnam at any time during his 
service from March 1965 to March 1969.  Thus, while the 
veteran is diagnosed with a disease listed at § 3.309(e), the 
veteran does not have the requisite type of service in the 
Republic of Vietnam as defined by § 3.313(a) and § 
3.307(a)(6)(iii), and the presumption of exposure to a 
herbicide agent under 38 C.F.R. § 3.307 does not apply.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Service medical records are negative for any complaints, 
treatment, or diagnosis of diabetes mellitus.  According to 
the November 2000 Agent Orange Registry Examination report, 
the veteran reported a history of diabetes mellitus Type II 
since 1997.  VA treatment records note a diagnosis of 
diabetes since 1999.  The foregoing evidence shows that the 
disorder was not present during service or first manifested 
to a compensable degree during the one-year presumptive 
period following the veteran's discharge from service.   38 
C.F.R. § 3.303, 3.307(a)(3), 3.309(a).  There is also no 
competent medical evidence that relates the currently 
diagnosed diabetes mellitus to military service.  
Accordingly, service connection on a direct or presumptive 
basis is not warranted.  As the preponderance of the evidence 
is against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002).   


ORDER

Service connection for diabetes mellitus Type II as a result 
of exposure to herbicides or other incident of service is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

